Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 6/21/2022, Applicant amended the Claims (and specification) and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are maintained. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application filed on 3/16/2021, which is a child of 15/499892 filed 4/28/2017 with a priority to PCT/US2017/029983 filed 4/27/2017 with priority to provisional 62/328469 filed 4/27/2016 and 62/485908 filed 4/15/2017.
Claim(s) 2, 4, 5, 7-12, 14, 15, 17-21 are pending for examination. Claim(s) 2, 12 is/are independent claim(s).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/499892, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The priority documents lack support for claims 6, 8, 16, 18, that is: 
6. The method of claim 3, wherein determining the document view comprises:
selecting a subset of columns of the table that fit in the user device screen size; and
disabling horizontal scrolling while displaying the selected subset of columns.
8. The method of claim 7, wherein a horizontal scrolling comprises scrolling to an adjacent column.
Specifically these terms are not mentioned: 
The recited “disabling horizontal scrolling” of Claims 6, 16.  
The recited “adjacent column” of Claims 8, 18.  

This application repeats a substantial portion of prior Application No. 15/499892, filed 4/28/2017, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recited “disabling” in “disabling horizontal scrolling” of Claims 6, 16.  
The recited “adjacent” in “adjacent column” of Claims 8, 18.  
 The Specification does not mention the recited term.  Thus, there is no support or antecedent basis for the recited term that allows the meaning of the term to be ascertained, as required in 37 CFR 1.75(d)(1).
The applicant may amend the specification to include the terms and provide antecedent basis without introducing new matter into the specification, or the terms may be removed from the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christoph; Georg et al. US Pub. No. 2016/0077694 (Christoph) in view of Ho; Ronald et al. US Pub. No. 2012/0151317 (Ho).

Claim 2: 
	Christoph teaches: 
A method, comprising:
determining a client resource value, wherein the client resource value includes a value for a user device screen size [¶ 0004, 25-26, 36] (screen size, pixels);
determining a document surface size of a document [¶ 0033] (configuration may be dynamically set based on the number of characters in the data value, this is a “surface size”) [¶ 0035] (access the table); and
in response to the document surface size exceeding the user device screen size [¶ 0025] (determine whether table needs to be formatted) [¶ 0033] (configuration may be dynamically set based on the number of characters in the data value, this is a “surface size”):
determining a document view for the document [¶ 0027-30, 37] (editing application may format the table, determine which columns from table should remain in tabular form) [¶ 0029] (reduce the width of the table) [¶ 0006, 20, 30, 35, 37] (priority values, column priorities);
communicating a data value from a document server to a second computing device, where the data value comprises at least a portion of the document in response to the client resource value [¶ 0025] (reply to request with the formatted table from the database); and
providing the document view to a user [¶ 0038] (cause the formatted table to be displayed on the computing device), 
wherein the document includes a table and the document view includes a table view that changes at least one of a dimensionality, width, or viewing scheme of the table [¶ 0029] (reduce the width of the table) [¶ 0006, 20, 30, 35, 37] (priority values, column priorities), 
wherein determining the document view comprises:
selecting a subset of columns of the table that fit in the user device screen size [¶ 0027-30, 37] (editing application may format the table, determine which columns from table should remain in tabular form) [¶ 0029] (reduce the width of the table) [¶ 0006, 20, 30, 35, 37] (priority values, column priorities); and

	Christoph fails to teach, but Ho teaches: 
… disabling horizontal scrolling while displaying the selected subset of columns [¶ 0005, 07, 32-33, 36-41] (disable horizontal scrolling, freezing horizontal scrolling). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of viewing tables in Christoph and the method of setting spreadsheet boundaries in Ho, with a reasonable expectation of success. 
	The motivation for this combination would have been to “enable a user to define more than two horizontally oriented sets of cells … in a spreadsheet” [Ho: ¶ 0037].

Claim(s) 12: 
Claim(s) 12 is/are substantially similar to Claim 2 and is/are rejected using the same art and the same rationale as Claim 2. 
Claim 2 is a “method” claim, Claim 12 is a “system” claim, but the steps or elements of each claim are essentially the same. 

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christoph; Georg et al. US Pub. No. 2016/0077694 (Christoph) in view of Ho; Ronald et al. US Pub. No. 2012/0151317 (Ho) in view of Sykes, Michael John et al. US Pub. No. 2005/0102308 (Sykes).
Claim 4: 
	Christoph, Ho teaches all the elements shown above.  
	Christoph, Ho fails to teach, but Sykes teaches: 
The method of claim 2, wherein the document includes one or more hierarchical menus and the document view includes nesting the one or more menus to provide fewer elements in each display layer of the menu [¶ 0011, 37] (main menu dependent upon the meta data, the main menu being an expandable, hierarchically structured object, hierarchical is “nesting”) [¶ 0063, 69] (spreadsheet). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of viewing tables in Christoph and the method of setting spreadsheet boundaries in Ho and the method of data interfacing in Sykes, with a reasonable expectation of success. 
	The motivation for this combination would have been to create and interface that is “adaptable to the content of the data repository” [Sykes: ¶ 0007-08].

Claims 14: 
Claim(s) 14 is/are substantially similar to Claim 4 and is/are rejected using the same art and the same rationale as Claim 4. 

Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christoph; Georg et al. US Pub. No. 2016/0077694 (Christoph) in view of Ho; Ronald et al. US Pub. No. 2012/0151317 (Ho) in view of Lee; Woo Beum et al. US Pub. No. 2015/0177919 (Lee).
Claim 5: 
	Christoph, Ho teaches all the elements shown above.  
	Christoph, Ho fails to teach, but Lee teaches: 
	The method of claim 2, wherein the document includes one or more hierarchical menus and the document view includes moving a location of the one or more menus [¶ 0036-37] (change location is “moving”) [¶ abstract] (hierarchy of menu items). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of viewing tables in Christoph and the method of setting spreadsheet boundaries in Ho and the method of configuring menus in Lee, with a reasonable expectation of success. 
	The motivation for this combination would have been allowing the user to customize a menu to their liking [Lee: ¶ 0039].

Claims 15: 
Claim(s) 15 is/are substantially similar to Claim 5 and is/are rejected using the same art and the same rationale as Claim 5. 

Claim(s) 7, 8, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christoph; Georg et al. US Pub. No. 2016/0077694 (Christoph) in view of Ho; Ronald et al. US Pub. No. 2012/0151317 (Ho) in view of Svinth; Michael Helligso et al. US Pub. No. 2016/0378326 (Svinth).
Claim 7: 
	Christoph, Ho teach all the elements shown above. 
	Christoph, Ho fail to teach, but Svinth teaches: 
The method of claim 2, further comprising enabling the horizontal scrolling to display other columns of the table when a horizontal swipe having a greater threshold than a horizontal movement amount is detected [¶ 0006, 19-20, 32-33, 74, 98, 114] (snap scrolling, from the left to right is “horizontal”) [¶ 0035] (swipe) [¶ 0083, 108-109] (detect touch, all touch screen devices have a “threshold” for detecting touch, also the applicant does not define what the “threshold” is, so it could be zero, which would mean any touch scrolling would read on the claim). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of viewing tables in Christoph and the method of setting spreadsheet boundaries in Ho and the method of snap scrolling in Svinth, with a reasonable expectation of success. 
	The motivation for this combination would have been to add support for additional features and functionality to tables [Svinth: ¶ 0004].

Claim 8: 
	Svinth teaches: 
The method of claim 7, wherein the horizontal scrolling comprises scrolling to an adjacent column [¶ 0006, 19-20, 32-33, 74, 98, 114] (snap scrolling, scrolling through columns from the left to right would be an “adjacent column”) [¶ 0035] (swipe).

Claims 17, 18: 
Claim(s) 17 is/are substantially similar to Claim 7 and is/are rejected using the same art and the same rationale as Claim 7. 
Claim(s) 18 is/are substantially similar to Claim 8 and is/are rejected using the same art and the same rationale as Claim 8. 

Claim(s) 9, 10, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christoph; Georg et al. US Pub. No. 2016/0077694 (Christoph) in view of Ho; Ronald et al. US Pub. No. 2012/0151317 (Ho) in view of Radakovitz; Samuel C. et al. US Pub. No. 2017/0124055 (Radakovitz).
Claim 9: 
	Christoph, Ho teaches all the elements shown above.
	Christoph, Ho fails to teach, but Radakovitz teaches: 
The method of claim 2, wherein determining the document view comprises:
generating a view that includes cards for each row of the table, wherein each card provides data that shows a summarized view of each row of the table [¶ 0054, 73, 75, 100] (summary view of spreadsheet) [¶ 0005-06, 0048-49, Fig. 4] (card view of spreadsheet).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of viewing tables in Christoph and the method of setting spreadsheet boundaries in Ho and the method of cards for mobile UI in Radakovitz, with a reasonable expectation of success. 
	The motivation for this combination would have been to “greatly improve a user's interactions with a spreadsheet on a mobile device” [Radakovitz: ¶ 0034].

Claim 10: 
	Radakovitz teaches: 
The method of claim 9, further comprising:
receiving edits of that data on at least one of the cards [¶ 0093-95, 118-120] (editing a spreadsheet from the card view); and
updating data of a corresponding row of the table based on the edits of the data on the at least one of the cards [¶ 0121] (display edits) [¶ 0056, 94] (edited information added to spreadsheet).

Claims 19, 20: 
Claim(s) 19 is/are substantially similar to Claim 9 and is/are rejected using the same art and the same rationale as Claim 9. 
Claim(s) 20 is/are substantially similar to Claim 10 and is/are rejected using the same art and the same rationale as Claim 10. 

Claim(s) 11, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christoph; Georg et al. US Pub. No. 2016/0077694 (Christoph) in view of Ho; Ronald et al. US Pub. No. 2012/0151317 (Ho) in view of Ayyar; Kartik et al. US Pub. No. 2015/0269146 (Ayyar).
Claim 11: 
	Christoph, Ho teaches all the elements shown above.  
Christoph, Ho fails to teach, but Ayyar teaches:
The method of claim 2, further comprising:
increasing or decreasing an amount of flat data in the data value in response to the client resource value [¶ 0003-10] (flattening documents, small subset is “decreasing” the amount of data) [¶ 0065, 67, 69, 81-82] (flattening spreadsheets).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of viewing tables in Christoph and the method of setting spreadsheet boundaries in Ho and the method of displaying documents in Ayyar, with a reasonable expectation of success. 
	The motivation for this combination would have been to “increased level of context for faster user interpretation” and “faster displaying of user edits” [Ayyar: ¶ 0060, 99].

Claims 21: 
Claim(s) 21 is/are substantially similar to Claim 11 and is/are rejected using the same art and the same rationale as Claim 11. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Eastmond; Mauricio et al. US 20110289397 teaches: width of the column in the collapsed or expanded form is determined based on factors including the size of the screen used to display. 
Polash; Peter US 20060117253 teaches: Methods for altering the display of table data suitably for visualization within visible display widths. 
Campbell; John et al. US 20120180002 teaches: Different gestures and actions are used to interact with spreadsheets. 
Choudhary; Bibhu et al. US 20140109012 teaches: document map, content is displayed as thumbnails such that a user may more easily locate content. 

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.

Priority: 
The applicant argues that: (response page 7). 
The terms "subset of columns" of claims 6, 16 are supported in at least Fig. 114 and paragraph [0029] on page 208 of the specification as filed. Figure 14 depicts that a view 9004 can display a subset of the columns of the surface 9002.
The terms "disabling horizontal scrolling" of claims 6, 16 are supported in at least paragraph [0029] on page 208 of the specification as filed. Paragraph [0029] states that "Another example 9006 provides for improved scrolling, for example by fixing boundaries for scrolling (e.g. the header row is fixed and the user can swipe up and down the rows, and/or the column view is fixed so extraneous horizontal swipes do not shift columns), ".
The terms "adjacent column" of claims 8, 18 are supported in at least paragraph [0029] on page 208 of the specification as filed. Paragraph [0029] states that "user can snap between columns — for example with a definitive swipe (e.g. a swipe having greater than a threshold horizontal movement amount) and/or by unlocking the columns for movement between columns."
As to, “subset of columns”, the examiner agrees. This is withdrawn. The specification recites “subset” in ¶ [1130] and Fig. 114 shows a subset of columns. 

As to, “disabling horizontal scrolling”, the examiner respectfully disagrees. The specification does not mention “disabling” and “fixing boundaries for scrolling” and “column view is fixed so extraneous horizontal swipes do not shift columns” does not mean the scrolling is “disabled”. 
As to, “adjacent column”, the examiner respectfully disagrees. The specification does not mention “adjacent” and “snap between columns” does not mean that they are adjacent. 

Specification Objection: 
The applicant argues that the meaning of the terms is apparent (response page 8). 
As to, “subset of columns”, the examiner agrees. This is withdrawn. The specification recites “subset” in ¶ [1130] and Fig. 114 shows a subset of columns. 
As to, “disabling horizontal scrolling”, the examiner respectfully disagrees. The specification does not mention “disabling”. 
As to, “adjacent column”, the examiner respectfully disagrees. The specification does not mention “adjacent”. 
Per 37 CFR 1.75(d)(1) and MPEP § 608.01(o), the applicant may amend the specification to include the terms and provide antecedent basis without introducing new matter into the specification, or the terms may be removed from the claims. 

35 USC 103 Rejection (Principal of Operation): 
The applicant argues that “Ho appears to rely on the necessity to horizontally scroll at least some columns. The features of Ho cannot be applied to the features of Christoph since Christoph eliminates that need for horizontal scrolling altogether and the principle of operation of the Ho reference would not be applicable as there would not be any need to freeze cells for horizontal scrolling” (response page 10). 
The examiner respectfully disagrees. 
Christoph and Ho can be thought of as different options for formatting a table, and certainly not the only options. Christoph describes two situations in which the features of Ho could be utilized and does not frustrate the “Principal of Operation” (See MPEP 2143.01(VI)). These are both in Fig. 3 and described in paragraphs [0024-28]. 
The first situation is when the table is not reformatted, (Fig. 3, element 310). In this scenario the features of Ho could be used because the table is not formatted and therefore would still have horizontal area for scrolling. 
The second situation is where not all columns are reformatted. In fact Christoph anticipates this: “When table 200 is initially created, the developer may want certain data values to always be displayed in columns irrespective of the computing device displaying the table. Doing so may be useful when the developer wants to highlight or emphasize certain data values” [0028]. In this situation, some of the columns remain in their previous format and then the features of Ho could be utilized. 
In either of these situations Ho does change the principal of operation. In the first case, Christoph is not utilized, so the table can then be manipulated by the features of Ho. In the second case Christoph is not fully utilized leaving some of the columns to be manipulated by the features of Ho. 
Because Christoph and Ho can be used as different options for table formatting, either in serial or parallel, Ho does not change the principal operation of Christoph. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov